Claim Rejections - 35 USC § 102
Claims 1,  6-10, 13, 18 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter, US 4,389,204.  Walter discloses a flex coupling assembly for coupling a first shaft of a shaft assembly to a second shaft of the shaft assembly, comprising: 
a lower housing (1, 20) having a generally cylindrical housing wall (20) extending along an axis (col. 3, line 8) and bounding a cavity between a lower housing first end (1) and a lower housing second end (21), said lower housing first end having an end face (1) extending generally transversely to said axis and generally closing off said cavity and said lower housing second end being generally open to said cavity; 
a first shaft (see “shafts” at col 2, line 65) fixed to said end face of said lower housing and extending along said axis away from said cavity; 
an upper flange (4) spaced axially from said lower housing; 
a second shaft (2) fixed to said upper flange and extending along said axis; 
a retention member (8) disposed in said cavity of said lower housing and being fixed to said upper flange by a plurality of retention fastener members (10); 
a resilient flex coupling (9, 13) sandwiched between said end face of said lower housing and said flange, said resilient flex coupling being fixed to said upper flange and to said retention member by said plurality of retention fastener members, said resilient flex coupling being fixed to said lower housing by a plurality of coupling fastener members (16, 32), 
wherein said lower housing and said upper flange are moveable relative to one another axially (col. 1, lines 25-31) along said axis and relative to one another     rotatably (see “cardan shaft coupling” col. 1, line 7 and title) about said axis via flexing of said resilient flex coupling,
wherein said lower housing has a plurality of fastener receptacles (17, 33) extending in parallel relation to said axis in said cavity, said plurality of fastener receptacles receiving said plurality of coupling fastener members therethrough, said retention member having a plurality of slots (35) sized for a clearance fit with said fastener receptacles, wherein said plurality of slots act as a positive stop to limit the degree of relative rotation between said lower housing and said upper flange (col. 3, line 59 through col. 4, line 2,
wherein said generally cylindrical housing wall and said retention member are spaced radially from one another by a gap (24) and further including at least one bushing (25, 26) disposed in said gap,
wherein said at least one bushing includes “a pair of bushings” (constituted by the upper and lower halves of either bushing 25, 26) arranged diametrically opposite one another,
wherein said at least one bushing is fixed (27, 28) to said retention member,
wherein said resilient flex coupling has a metal core (9) overmolded with an elastomeric body (13).

Allowable Subject Matter
Claims 2-5, 11, 12, 14-17 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive.   Applicant argues Walter fails to anticipate claims 1 & 13 because the lower housing (1, 20) and upper flange (4) cannot rotate relative to each other via flexing of the resilient flex coupling (9, 13).  This is so applicant argues because the lower housing and upper flange are fixed against relative rotation by fasteners 10 & 32 as “expressly taught” at col. 3, lines 7-20.  However, there is nothing at col. 3, lines 7-20 that states or even implies the lower housing and upper flange are fixed against relative rotation by fasteners 10 & 32.  Furthermore, in order for Walter to be a Cardan coupling as titled, the housings would have to be able rotate relative to each other via flexing of the resilient flex coupling.  At col. 2, lines 4-6, Walter discloses that all torque passes through the resilient flex coupling and there’s nothing in the resilient flexible coupling to prevent relative rotation between the housings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9:30-5:30 et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679